Citation Nr: 0201174	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a neurosis.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant served on active duty for training from April 
1984 to July 1984.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board affirmed the 
RO's decision in a decision dated in September 1999.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in September 1999, the Court vacated the 
Board's decision.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this appeal.  

2.  The appellant's service consisted of a period of active 
duty for training.

3.  The appellant's psychiatric disorder was not manifested 
during active duty for training and is not in any way shown 
to be related to the appellant's active duty for training.


CONCLUSION OF LAW

A neurosis was not incurred in or aggravated during active 
duty training.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The underlying matter in this case arises from a July 1998 
rating decision by the VA Regional Office (RO) in Louisville, 
Kentucky denying service connection for neurosis.  The 
September 1999 decision of the Board found that there was no 
connection between any current neurosis and the appellant's 
period of active duty training.  The appellant appealed the 
Board denial and in March 2001 the Court vacated the Board 
decision and remanded the matter to the Board.

When the Board denied the claim in September 1999, it found 
that a neurosis was not incurred or aggravated during active 
duty training.  The Board noted that the appellant had not 
presented competent medical evidence of a relationship 
between his currently diagnosed neurosis and his active duty 
for training.  The Court's Order vacating that decision was 
predicated on the intervening passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, amended 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded requirement.  The Court 
ordered that the Board readjudicate the claim in light of the 
VCAA.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §  3.159).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103.  

Initially, the Board must address whether the VA has met its 
duty to assist the appellant in light of the VCAA.  Given 
that the efforts by the RO to assist the appellant with the 
development of facts pertinent to his claim in this case were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding the 
VA's duty to assist him, the Board finds that the appellant's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the appellant are to be avoided); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
expressly considered whether the claim requires any 
additional examination or medical opinion, and notes that 
there is considerable medical evidence of record, including a 
report of a VA examination performed in October 1996.  
Further, the appellate has not reference any medical evidence 
that has not been obtained.  As such, the Board has 
determined that the evidence of record is sufficient to 
fairly decide the claim, and that obtaining additional 
evidence would unduly burden VA with no benefit flowing to 
the appellant.  Thus, under 38 U.S.C.A. § 5103A, the Board 
may proceed without additional development.  

The VA's duty to notify the appellant of the evidence 
necessary to substantiate his claim has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in correspondence sent to the appellant in February 1998 as 
well as in its Statement of the Case.  The appellant, through 
his attorney, was also requested to provide additional 
pertinent evidence in a June 2001 letter sent from the Board 
when the case was returned from the Court.  Given that the 
actions by the RO and BVA reflect fundamental compliance with 
the newly enacted version of 38 U.S.C.A. § 5103, the Board 
finds that the appellant's appeal will not be adversely 
affected merely because the RO developed this appeal prior 
to, and did not inform him of, the enactment of the new 
provisions.  See Bernard v. Brown, 4 Vet. App. at 394.

II.  Factual Background and Analysis

Generally service connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service."  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991 & 
Supp 2001); 38 C.F.R. § 3.1(d) (2001).  "Active military, 
naval, and air service" is defined as active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  In other words, service connection may be 
established for disease or injury incurred or aggravated 
during either active duty or ACDUTRA or for residuals of an 
injury, but not disease, incurred or aggravated during 
INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.6, 3.303.  

Regarding service connection, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
discharge from service when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As noted previously, the record reflects that the appellant 
served on active duty for training from April 1984 to July 
1984.  A National Personnel Records Center report of March 
1994 indicates that the appellant did not perform any active 
duty other than active duty for training.  Given the nature 
of the disability claimed by the appellant the Board need not 
determine whether the appellant served on any periods of 
inactive duty training because service connection can not be 
awarded for a disease, as contrasted with an injury, incurred 
or aggravated during any such periods of service.  Because 
the appellant is contending that he is entitled to service 
connection for neurosis, which is not an injury, he must 
demonstrate that the neurosis was incurred during or 
aggravated during the period he served on active duty for 
training (April 1984 to July 1984) to establish that he is 
entitled to VA compensation benefits.

The appellant has not asserted nor does a review of the 
service medical records suggest that he received treatment 
for neurosis during the aforementioned period of active duty 
for training.  Rather, in a January 1998 statement, he 
indicated that he received counseling for neurosis while in 
service in 1988.  He also reported that he received 
counseling from the Southern Baptist Theological Seminary by 
a social worker for "a short time" during his service in 
1988, although he did not intimate the reason for which he 
was counseled.  The appellant's service medical records do 
not indicate that he received counseling or treatment for 
neurosis during his period of active duty for training.  

A report of a VA psychiatric examination performed in October 
1996 shows that with respect to the appellant's psychiatric 
history he reported that he first sought treatment from a 
private facility in 1990 because he was depressed and 
anxious.  He indicated that he believed he first became 
depressed in middle school.  He related that he had not had 
any psychiatric hospitalizations and that he was not 
currently receiving any psychiatric treatment.  Following the 
examination, the diagnoses were bipolar disorder, Type I, and 
alcohol and marijuana abuse.  The examiner commented that the 
appellant "endorse[d] symptoms of a psychiatric disorder 
consistent with bipolar disorder dating back to being in 
middle school." 

The Social Security Administration (SSA) has determined that 
the appellant has been disabled since January 1997 because of 
numerous conditions including depression, anxiety (panic 
attacks) and bipolar disorder.  Medical notes of Dr. Lounette 
Humphries, transcribed between June 1997 and February 1998, 
indicate that the appellant sometimes felt depressed and had 
anxiety attacks.  

Based on the evidence of record, the Board finds that the 
appellant has not submitted any evidence, other than his own 
contentions, demonstrating a relationship between a neurosis, 
or any other psychiatric disorder, and his 1984 period of 
active duty for training.  There is absolutely no medical 
evidence that indicates that a psychiatric disorder was 
present during or is related to service, and indeed, the 
appellant's own statements on appeal and made to the examiner 
who performed the 1996 VA examination clearly reflect the 
onset and treatment of psychiatric symptomatology outside of 
the timeframe of the appellant's active duty for training.  
While the appellant has made reference to psychiatric 
counseling he reportedly received in 1988 or 1989 during his 
U.S. Navy service, any such treatment was not during a period 
of active duty for training.  If any such treatment occurred, 
and the record does not document any such treatment, it would 
presumably have occurred during a period of inactive duty for 
training.  Suffice it to once again note that service 
connection can only be established for an injury which occurs 
during a period of inactive duty for training, and a 
psychiatric disorder is not an injury.  Therefore, all the 
evidence, including that pertinent to service, overwhelmingly 
compels the conclusion that a neurosis, or any other 
psychiatric disorder, was not incurred in service.  

The appellant, despite being given the opportunity, has not 
presented evidence of any relationship between his current 
neurosis and service, and thus he has not offered any 
credible evidence to support his claim that a neurosis is 
related to service.  The evidence includes the treatment 
records which do not indicate a relationship between the 
condition and service, and the appellant has indicated that 
no outstanding records need to be obtained.  The only 
positive evidence of a relationship are his contentions 
regarding the current neurosis and his assertion that it is 
related to service.  However, the appellant is not show to 
have any medical expertise and his opinion as to the etiology 
of his neurosis is not probative.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1991).  Consequently, in view of the 
absence of any competent, credible evidence of a 
relationship, the weight of the evidence is against the 
appellant's claim for service connection.  Hence, since the 
preponderance of the evidence is against the claim, the 
evidence is not evenly balanced, and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for neurosis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

